DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments and remarks filed 15 February 2022 have been received and entered in full.
Claims 71, 111, 114-115, 117 and 119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021. 
Claims 91, 93, 95, 97-105, 107 and 112 are under examination. 

Withdrawn Claim Objections/Rejections
The objection to claim 98 is withdrawn in response to the amendment to the claim.
The rejection of claim 97 is withdrawn in response to the amendment of the claim. 
All outstanding prior art rejections under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 103 are withdrawn in response to the amendment of the claims to require a pentapeptide. The cited references teach peptides that are larger than pentapeptides comprising the claimed sequences. 
However, new issues are set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 91, 101-103, 105, 107 and 112 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp et al. (WO 92/10511 A1).
Kemp teaches an engineered pentapeptide having an amino acid sequence of TRSAW, which anticipates claim 91. See abstract and Example 5. At least one position of the pentapeptide is a D amino acid, thus meeting the limitations of claim 101. See p.7. The pentapeptide is not disclosed as cyclic and is therefore in the linearized form, thus meeting the limitations of claim 102. Kemp teaches a hybrid molecule comprising the pentapeptide linked to a scaffold molecule that is a therapeutic reagent, thus meeting the limitations of claims 103 and 105. See paragraph spanning pp.19-20. This same paragraph teaches that the scaffold molecule can be antibodies, thus meeting the limitations of claim 107. Kemp teaches a pharmaceutical composition comprising the pentapeptide and a pharmaceutically acceptable carrier, thus meeting the limitations of claim 112. See p.20, lines 3-10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 100 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. as applied to claims 91, 101-103, 105, 107 and 112 above, and further in view of Qian et al. (Biochemistry 2014, PTO-892, 08/19/2021).
Kemp teaches as set forth above but fails to teach that the peptides can be coupled to a cell penetrating peptide or that the peptides can be cyclic.
Qian teaches a cyclic cell penetrating peptide that can deliver a variety of molecules, including linear and cyclic peptides, to the internal environment of cells (see abstract and para. spanning cols.1 and 2 on p.4035), as in the instant claim 104. Qian teaches that the cell penetrating peptide coupled to a cyclic peptide has 3-fold greater uptake efficiency than the cell penetrating peptide coupled to the corresponding linear peptide (see p.4041, col.2), as in the instant claim 100. Qian does not teach the claimed pentapeptide. 
 It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Kemp and Qian. The artisan would have been motivated to make and use the claimed invention because Kemp teaches that the peptides disclosed therein should be coupled to molecules that can target the peptides to particular cell types. See paragraph spanning pp.19-20. The artisan would have been motivated to use a cell penetrating peptide because Qian teaches that it has higher delivery efficiency, superior serum stability, minimal toxicity, and synthetic accessibility for intracellular cargo delivery. See abstract. The artisan would have been motivated to make the pentapeptide cyclic because Qian teaches that cyclic peptides have 3-fold greater uptake efficiency than the cell penetrating peptide coupled to the corresponding linear peptide. See p.4041, col.2. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references. 

Conclusion
Allowable Subject Matter
Claims 93, 95 and 97-99 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that the pentapeptide of claim 98 is interpreted as having any one of full length SEQ ID NOs: 1-46. 
Claims 91, 100-105, 107 and 112 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
21 May 2022